



COURT OF APPEAL FOR ONTARIO

CITATION: Lauzon v. Lemieux, 2014 ONCA 159

DATE: 20140227

DOCKET: M42493 (C56481)

Hoy A.C.J.O., Sharpe and van Rensburg JJ.A.

BETWEEN

J. Claude Lauzon

Respondent/Plaintiff (Moving Party on Motion)

and

Gaetan Lemieux

Appellant/Defendant (Responding Party on Motion)

Mario Gravel, for the Respondent/Plaintiff
    (Moving Party on Motion)

Bruce F. Simpson, for the Appellant/Defendant
    (Responding Party on Motion)

Heard and released orally:  February 24, 2014

ENDORSEMENT


[1]

The appellant (1) appeals the September 21, 2012 order (the
    injunction order) of the motion judge granting a permanent injunction
    enjoining him from interfering with and trespassing upon the respondents
    property interest in a mutual driveway and (2) seeks leave to appeal the costs
    awarded by the motion judge.

[2]

The respondent, in turn, moves to quash the appeals, on the basis that
    the appellant filed his notice of appeal of the injunction order late and did
    not seek leave to appeal the costs order within 15 days, as required.

[3]

In our view, there is no merit to the appeal of the injunction order and,
    on that basis, we grant the respondents motion to quash that appeal.  On these
    facts, the motion judge properly granted an injunction.  The appellant had
    installed a fixed, locked barrier to a mutual driveway.  Indeed, the evidence
    was that the barrier had to be removed  and not merely opened  to permit the
    respondent to use the driveway.

[4]

While leave to appeal costs was not sought within 15 days, as required,
    the Christmas holidays intervened and there was an intention to appeal in a
    timely manner.  In these circumstances, we dismiss the motion to quash the
    appeal from costs.

[5]

In fixing costs, the motion judge erred in treating what was no more
    than a restatement of the relief claimed by the respondent in his statement of
    claim as an offer of settlement capable of attracting substantial indemnity costs. 
    Leave is accordingly granted to appeal the costs award and the costs awarded by
    the motion judge are reduced by $3,000.

[6]

The respondent is entitled to costs in the amount of $10,000, inclusive
    of disbursements and HST.

Alexandra
    Hoy A.C.J.O.

Robert J. Sharpe J.A.

K. van Rensburg J.A.


